Interlocutory Orders in No. 14-13-00043-CV Reversed in Part and Affirmed
in Part; Interlocutory Order in No. 14-13-00073-CV Affirmed; and Opinion
filed January 28, 2014.




                                In The

                 Fourteenth Court of Appeals
                             ____________
                          NO. 14-13-00043-CV
                            ____________
   PAREX RESOURCES, INC. AND RAMSHORN INTERNATIONAL
                   LIMITED, Appellants
                                  V.
                   ERG RESOURCES, LLC, Appellee
                             ____________
                          NO. 14-13-00073-CV
                            ____________
                  ERG RESOURCES, LLC, Appellant
                                  V.
           PAREX RESOURCES (BERMUDA), LTD., Appellee

                 On Appeal from the 61st District Court
                         Harris County, Texas
                   Trial Court Cause No. 2012-16446
                                OPINION

      In trial court cause number 2012-16446, ERG Resources, LLC (“ERG”)
sued Parex Resources, Inc. (“Parex Canada”), Ramshorn International Limited
(“Ramshorn”), and Parex Resources (Bermuda), Ltd. (“Parex Bermuda”)
(collectively, “the Defendants”). In this opinion, we consider two companion
interlocutory appeals stemming from the trial court’s disposition of Parex
Canada’s, Ramshorn’s, and Parex Bermuda’s respective special appearances. See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (West Supp. 2013) (authorizing
appeal from interlocutory order that “grants or denies the special appearance of a
defendant under Rule 120a, Texas Rules of Civil Procedure[.]”). In cause number
14-13-00043-CV, we (1) reverse the trial court’s order denying Parex Canada’s
special appearance and render judgment dismissing for want of jurisdiction ERG’s
claims against Parex Canada, and (2) affirm the trial court’s order denying
Ramshorn’s special appearance and remand for further proceedings. In cause
number 14-13-00073-CV, we affirm the trial court’s order granting Parex
Bermuda’s special appearance, dismissing for want of jurisdiction ERG’s claims
against Parex Bermuda.

                                I. BACKGROUND

      Parex Canada is a public Canadian company engaged in oil and gas
production in South America and the Caribbean. Ken Pinsky is Parex Canada’s
CFO. Parex Canada has several subsidiaries, including Parex Bermuda and Parex
Resources (Colombia) Ltd. (“Parex Colombia”).

      Ramshorn is an oil and gas company formed under Bermudian law with (1)
Class A shares relating to Colombian exploration assets, and (2) Class B shares
relating to an oil and gas contract in Peru. This case involves the Class A shares.
Claudia Arango was the general manager of Ramshorn in Colombia.
                                        2
       Nabors Global Holdings II, Limited (“Nabors Global”) is a Bermudian
company that owned 100% of Ramshorn’s Class A shares.                     Nabors Global’s
parent, Nabors Industries Ltd. (“Nabors Industries”), wanted to sell all of its
interests related to the exploration industry, which included Nabors Global’s
ownership of the Class A shares. During the fall of 2011, the CEO of Nabors
Industries, Tony Petrello, publicly announced Nabors Industries’s desire to exit the
exploration industry. Jordan “Digger” Smith was head of global exploration for
the Nabors entities. Smith was heavily involved in selling the Class A shares.
Additionally, Scott Peterson, an employee of Nabors Corporate Services, Inc.
(“Nabors Corporate”) and an attorney for one or more of the Nabors entities, was
involved in selling the Class A shares.

       In December 2011, Charles Dunne, COO of ERG, a Houston company,
discussed the Class A shares with Smith. Dunne and Smith were friends and had
previously worked together on transactions. Later that month, Arango emailed a
draft presentation to Smith, who in turn forwarded the presentation to Dunne. The
presentation contained, among other information, statements regarding Ramshorn’s
ownership of an exploration block called “the Jag-A block.” ERG alleges this
information was fraudulent.

       In January 2012,1 Dunne and other ERG personnel traveled with Smith to
Colombia for a due-diligence presentation about Ramshorn.                      During the
presentation, Ramshorn allegedly represented it held a 95% working interest in the
Jag-A block, but admitted its interest was not yet recognized by the Colombian
government (apparently a requirement in Colombia).                  However, Ramshorn
allegedly represented that it had an agreement with Columbus Energy, Ltd.

       1
          Unless specified otherwise, the remaining dates discussed in the background section
pertain to 2012.

                                             3
(“Columbus”), an entity which did hold a government-recognized 95% interest in
the Jag-A block, and that it controlled Columbus.                   ERG alleges all these
representations were false.

       Later in January, ERG personnel, including Dunne, met with Smith and
Peterson in Houston.         During the meeting, Peterson purportedly stated that
Ramshorn had “clean title” to its Colombian interests and Nabors Global
controlled Columbus. Over the next few months, ERG continued to conduct due-
diligence review of the Class A shares. In mid-March, Nabors2 provided ERG
access to Ramshorn’s virtual data room, whereby ERG could remotely view
updated information regarding Ramshorn.                 The actual server housing the
information was located in Texas.

       In February or March, Smith contacted Royal Bank of Canada to inquire
about other potential bidders for the Class A shares. Royal Bank of Canada acted
as a facilitator when Nabors previously offered to sell Ramshorn’s Class A shares
and certain Colombian assets we will refer to as “the Remora assets.”3 Parex
Colombia had ultimately acquired the Remora assets, and Parex Canada had been
involved in this acquisition. After Smith contacted Royal Bank of Canada in
February or March, Bevin Wirzba, a person affiliated with Royal Bank of Canada,
contacted Parex Canada concerning the Class A shares. Wirzba thought Parex4
might be interested because of Parex Colombia’s purchase of the Remora assets.


       2
        Unless specified otherwise, we will use the term “Nabors” to refer to one or more of the
Nabors entities, including Nabors Global.
       3
         There is evidence supporting a finding that Nabors owned the Remora assets when they
were sold to Parex Canada.
       4
         Unless specified otherwise, we will use the term “Parex” to refer to one or more of the
Parex entities, including Parex Canada, and Royal Bank of Canada and Wirzba in their capacity
as agents of the Parex entities.

                                               4
Parex was interested and shortly thereafter retained Wirzba and Royal Bank of
Canada as advisors regarding acquisition of the Class A shares.

      Over the next few days, Parex exchanged several communications pertaining
to the Class A shares with Nabors, including non-binding letters of intent (“LOIs”)
and proposed share-purchase agreements (“SPAs”). By March 7, Parex Colombia
had offered to purchase the Class A shares for $50 million. Parex Canada asserts
that it had no interest in purchasing the shares but was merely assisting its
subsidiary Parex Colombia to make the purchase. Nabors also provided Parex
access to Ramshorn’s virtual data room.

      On March 9, Nabors Global entered into an SPA with ERG (“the ERG
SPA”), in which ERG agreed to purchase the Class A shares for $45 million,
closing at 9:00 a.m. on March 15. Ramshorn was not a party to the ERG SPA.
ERG allegedly made a $3 million escrow deposit toward the purchase price.
Ramshorn continued to give due-diligence information to ERG, including allowing
ERG access to Ramshorn’s virtual data room.

      As described in more detail below, on March 9, Nabors informed Parex that
Nabors had selected another purchaser. Parex Colombia increased its offer to $55
million, but Nabors did not accept.

      ERG and Nabors Global failed to close by March 15. The following day,
Parex Canada personnel asked Nabors for a status update. Nabors responded that
the closing date had passed but they were negotiating a new closing date. Parex
Colombia then increased its offer to $75 million. However, despite the increased
offer, Nabors entered into an agreement with ERG to extend the closing deadline
until March 19. Nabors informed Parex Canada of this extension and that Nabors
would advise Parex Canada if the deal with the counterparty failed to close.


                                          5
      On March 17 and 18, while continuing to conduct due diligence, ERG
allegedly learned Ramshorn did not have a valid interest in the Jag-A block,
Nabors Global did not control Columbus, and Ramshorn had misrepresented
certain financial information. ERG raised these issues with Peterson. According
to Dunne, Peterson replied that ERG should take the Class A shares “as is” and
waive the other problems. Dunne avers that when ERG tendered performance,
Nabors refused to close but directed the escrow agent to release the $3 million
deposit to Nabors. On March 19, Peterson sent an email to ERG, indicating that by
missing the closing date, ERG ended the negotiations and Nabors Global was
terminating the ERG SPA.

      On March 19 and 20, Parex Canada emailed Nabors, asking whether they
had closed the deal with the counterparty. On March 20, ERG filed suit against
Nabors Global, Ramshorn, and Parex Canada, requesting specific performance of
the ERG SPA and injunctive relief and asserting tortious-interference claims
against Parex Canada and Nabors Global.           An ancillary court denied ERG’s
request for a temporary restraining order enjoining sale of Ramshorn’s Class A
shares and set a hearing on ERG’s request for a temporary injunction for April 13.

      On March 21, Parex re-submitted the $75 million proposal to Nabors. On
March 23, ERG obtained an ex parte injunction from a Bermuda court, temporarily
restricting Nabors from selling the Class A shares. On April 5, the Bermuda court
discharged the injunction after a full hearing with all parties.

      On April 9, Parex Bermuda was incorporated in Bermuda. On April 12,
Nabors and Parex Bermuda executed an SPA (“the Parex SPA”) for the Class A
shares, containing a New York forum-selection clause. Parex Bermuda executed
the Parex SPA in Bermuda. Also on April 12, Parex Canada signed a guarantee in
favor of Nabors, guaranteeing payment owed by Parex Bermuda under the Parex

                                           6
SPA. This guarantee also had a New York forum-selection clause. A provision in
the Guarantee expressed it was executed to induce Nabors to enter into the Parex
SPA.

       ERG amended its petition to add a tortious-interference claim against Parex
Bermuda and a fraud claim against Ramshorn. Parex Canada, Parex Bermuda, and
Ramshorn filed special appearances. After the parties conducted jurisdictional
discovery and submitted several rounds of special appearance pleadings, the trial
court held an evidentiary hearing on November 19 and 20. On January 3, 2013,
the trial court denied Parex Canada’s and Ramshorn’s special appearances, but
granted Parex Bermuda’s special appearance. The trial court did not make findings
of fact.

     II. SPECIAL APPEARANCE: STANDARD OF REVIEW AND RELEVANT LAW

A. Standard of Review

       Whether a court has personal jurisdiction over a defendant is a question of
law. Am. Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 805–06 (Tex.
2002). The trial court’s decision to grant or deny a special appearance is subject to
de novo review on appeal. Id. at 806. However, the trial court’s factual findings
supporting its ruling on the special appearance may be challenged for legal and
factual sufficiency. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789,
795 (Tex. 2002). Because the trial court did not issue findings of fact, all facts
necessary to support the trial court’s ruling and supported by the evidence are
implied in favor of the trial court’s ruling. Id.

       When examining a legal-sufficiency challenge, we review the evidence in
the light most favorable to the challenged finding and indulge every reasonable
inference that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822


                                            7
(Tex. 2005). We credit favorable evidence if a reasonable fact finder could and
disregard contrary evidence unless a reasonable fact finder could not. Id. at 827.
The evidence is legally sufficient if it would enable a reasonable and fair-minded
person to find the fact under review. Id. The fact finder is the sole judge of
witness credibility and the weight to give their testimony. See id. at 819.

      In a factual-sufficiency review, we consider and weigh all the evidence, both
supporting and contradicting the finding.      Mar. Overseas Corp. v. Ellis, 971
S.W.2d 402, 406–07 (Tex. 1998). We set aside the finding only if it is so contrary
to the overwhelming weight of the evidence as to be clearly wrong and unjust. Id.
at 407. We may not substitute our own judgment for that of the trier of fact or pass
upon the credibility of the witnesses. Id. The amount of evidence necessary to
affirm a judgment is far less than that necessary to reverse a judgment. Yeng v.
Zou, 407 S.W.3d 485, 489 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

B. Special Appearance Law

      Texas courts may exercise personal jurisdiction over a nonresident if “(1) the
Texas long-arm statute authorizes the exercise of jurisdiction, and (2) the exercise
of jurisdiction is consistent with federal and state constitutional due-process
guarantees.” Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex.
2007). Under the Texas long-arm statute, the plaintiff bears the initial burden of
pleading allegations sufficient to confer jurisdiction. Retamco Operating, Inc. v.
Republic Drilling Co., 278 S.W.3d 333, 337 (Tex. 2009). When the plaintiff meets
this initial burden, the burden shifts to the defendant to negate all potential bases
for personal jurisdiction pleaded by the plaintiff. Id. The Texas long-arm statute
extends Texas courts’ personal jurisdiction as far as the federal constitutional
requirements of due process will permit. Marchand, 83 S.W.3d at 795. Thus, we
rely on precedent from the United States Supreme Court and other federal courts,

                                          8
as well as our own State’s decisions, in determining whether a nonresident
defendant has met its burden to negate all bases of jurisdiction. Id.

      Personal jurisdiction over a nonresident defendant is constitutional when two
conditions are satisfied: (1) the defendant has established minimum contacts with
the forum state; and (2) the exercise of jurisdiction comports with traditional
notions of fair play and substantial justice.         Id. (citing Int’l Shoe Co. v.
Washington, 326 U.S. 310, 316 (1945)). Minimum contacts are sufficient for
personal jurisdiction when the nonresident defendant purposefully avails itself of
the privilege of conducting activities within the forum state, thus invoking the
benefits and protections of its laws. Moki Mac, 221 S.W.3d at 575. There are
three aspects pertinent to a purposeful-availment inquiry: (1) only the defendant’s
contacts with the forum are relevant, not the unilateral activity of another party or a
third person; (2) the contacts relied on must be purposeful rather than random,
fortuitous, or attenuated; and (3) the defendant must seek some benefit, advantage
or profit by “availing” itself of the jurisdiction.     Id.   This three-part inquiry
assesses the quality and nature of the contacts, not the quantity. Retamco, 278
S.W.3d at 339.     A defendant may purposefully avoid a particular forum by
structuring its transactions in such a way as to neither profit from the forum’s laws
nor subject itself to jurisdiction there. Moki Mac, 221 S.W.3d at 575. At its core,
the purposeful-availment analysis seeks to determine whether a nonresident’s
conduct and connection to a forum are such that it could reasonably anticipate
being haled into court there. Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d
142, 152 (Tex. 2013).

      Personal jurisdiction exists if the nonresident defendant’s minimum contacts
give rise to either specific jurisdiction or general jurisdiction.      Marchand, 83
S.W.3d at 795–96. When specific jurisdiction is alleged, we focus the minimum-

                                          9
contacts analysis on the relationship among the defendant, the forum, and the
litigation. Moki Mac, 221 S.W.3d at 575–76. Specific jurisdiction is established if
the defendant’s alleged liability arises out of or is related to an activity conducted
within the forum. Id. at 576; Marchand, 83 S.W.3d at 796. For a nonresident
defendant’s forum contacts to support an exercise of specific jurisdiction, there
must be a substantial connection between those contacts and the operative facts of
the litigation. Moki Mac, 221 S.W.3d at 585.

       Conversely, if the defendant has made continuous and systematic contacts
with the forum, general jurisdiction is established whether or not the defendant’s
alleged liability arises from those contacts. Id. at 575; Marchand, 83 S.W.3d at
796. A general-jurisdiction inquiry is very different from a specific-jurisdiction
inquiry and involves a more demanding minimum-contacts analysis with a
substantially higher threshold. PHC-Minden, L.P. v. Kimberly-Clark Corp., 235
S.W.3d 163, 168 (Tex. 2007).         Usually, the defendant must be engaged in
longstanding business in the forum state, such as marketing or shipping products,
or performing services, or maintaining one or more offices there. Id. Activities
less extensive than that will not qualify for general jurisdiction. Id. Courts analyze
general jurisdiction without regard to the nature of the alleged claims. See id. In
conducting a general-jurisdiction analysis, we are concerned with the quality rather
than the quantity of the contacts, and the defendant’s pre-suit contacts are the only
relevant contacts. See id. at 169; Coleman, 83 S.W.3d at 809–10. In assessing the
quality of the contacts, we do not view each contact in isolation; rather, we
carefully investigate, compile, sort, and analyze all contacts to determine if
together they are sufficient to support general jurisdiction. Coleman, 83 S.W.3d at
809.



                                         10
                             III. EVIDENTIARY ISSUES

A. What exhibits did the trial court consider?

      We begin with a major source of contention in this appeal: which of ERG’s
exhibits did the trial court consider? See Max Protetch, Inc. v. Herrin, 340 S.W.3d
878, 884 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (“[W]e consider all of
the evidence before the trial court on the question of [personal] jurisdiction.”
(emphasis added)). In the second issues of their respective appeals, Parex Canada
and Ramshorn contend we must assume the trial court did not consider any
exhibits unless they were specifically admitted during the special appearance
hearing. Contrarily, ERG argues we must assume the trial court considered all of
ERG’s exhibits except the few exhibits to which the court expressly sustained
objections.

      Prior to the November 19 and 20, 2012 special appearance hearing, ERG
filed with the court clerk deposition excerpts, affidavits, and an exhibit list
referencing almost 400 exhibits, but did not file the actual exhibits or affidavits
authenticating the exhibits. The Defendants filed written objections to most of the
exhibits.     During the two-day hearing, the parties and the trial court spent
substantial time discussing the Defendants’ objections to ERG’s exhibits. The trial
court admitted over ninety of ERG’s exhibits and sustained objections to
approximately four exhibits. ERG offered into evidence the remaining 300-plus
exhibits. The trial court did not formally admit the exhibits. Instead, several times
during the hearing, the trial court clearly expressed it was not admitting the
remaining exhibits but would consider objections (specifically, the Defendants’
relevancy objections) to these exhibits later in chambers and set a future hearing if
necessary to resolve any objections. The trial court also expressed that it would
inform the parties what exhibits were admitted.       The Defendants noted, with

                                         11
apparent agreement from ERG, that ERG’s exhibits had not been filed with the
court. At the end of the hearing, the following exchange occurred:

       [ERG Counsel:] And, your Honor, here I have all of our exhibits on
       two CDs. Should I give those to the court reporter?
       [Trial Court:] No. Those are mine. Those aren’t filed as part of this
       hearing. These are the exhibits so that when I’m going through
       looking at my list I can pull the exhibit up and resolve the objection.
       [The Defendants’ Counsel:] The two CDs will become part of the
       court’s record?
       [Trial Court:] Yes. I can make them if you need that to be. That’s no
       problem.
       [The Defendants’ Counsel:] I’m just wondering what if it goes up.
       [Trial Court:] Yeah. We’ll file them, figure out how the clerk does
       that. I will make these part of the court’s record.
       [The Defendants’ Counsel:] If you need paper we can, obviously,
       work that out.

       The reporter’s record contains a volume of exhibits that, as certified by the
court reporter, were “admitted into evidence during the Hearing on Special
Appearance.” (emphasis added).5 There are also supplemental reporter’s records
containing all of ERG’s exhibits that, as certified by the court reporter, were
“offered into evidence during the Hearing on Special Appearance.” (emphasis
added).

       On December 10, 2012, ERG filed an amended exhibit list, detailing what
exhibits ERG believed had been admitted and which remained subject to pending
evidentiary objections. On December 26, 2012, the court reporter filed a CD
containing ERG’s exhibits and the Defendant’s objections to the exhibits, noting,


       5
         According to the Defendants, this reporter’s record volume erroneously contains several
exhibits not admitted during the hearing. However, we need not delve into this alleged error
because these exhibits are not material to our analysis.

                                              12
“I, . . . Official Court Reporter file with [the district clerk’s office] the following
exhibits which were admitted or tendered on bill of exception during a hearing,
proceeding, or trial . . . on 11/19/12 Special App[.]”

       On January 3, 2013, the trial court ruled on the Defendants’ special
appearances without making any further evidentiary rulings. On January 14, 2013,
ERG filed a proposed order overruling the Defendants’ objections to ERG’s
exhibits. Included with the proposed order was a letter from ERG’s counsel
requesting the trial court to rule on the objections to ERG’s exhibits not admitted
during the hearing. However, nothing reflects that ERG set this request for a
hearing or submission or that the trial court ever entertained this request.6

       Texas Rule of Civil Procedure 120a governs the evidentiary aspect of special
appearance filings and proceedings:

       The court shall determine the special appearance on the basis of the
       pleadings, any stipulations made by and between the parties, such
       affidavits and attachments as may be filed by the parties, the results of
       discovery processes, and any oral testimony. The affidavits, if any,
       shall be served at least seven days before the hearing, shall be made
       on personal knowledge, shall set forth specific facts as would be
       admissible in evidence, and shall show affirmatively that the affiant is
       competent to testify.
Tex. R. Civ. P. 120a(3).

       ERG argues we must assume all of its exhibits were considered by the trial
court because Rule 120a provides that special appearances are decided by
“affidavits and attachments as may be filed by the parties, the results of discovery
processes, and any oral testimony,” and the record reflects ERG’s exhibits were

       6
          The Defendants assert that, during a February 8, 2013 status conference, the trial court
stated it did not consider many of ERG’s exhibits. We may not consider this assertion because
we do not have a reporter’s record of the purported status conference.

                                               13
filed with the court.7 ERG notes that at the end of the hearing, the trial court
agreed to file all of the exhibits, and the court reporter’s December 26 filing
indicates that all of the exhibits were filed. In support of its position, ERG cites
Rule of Civil Procedure 74:

       The filing of pleadings, other papers and exhibits as required by these
       rules shall be made by filing them with the clerk of the court, except
       that the judge may permit the papers to be filed with him, in which
       event he shall note thereon the filing date and time and forthwith
       transmit them to the office of the clerk.

Tex. R. Civ. P. 74.8

       Although Rule 120a envisions parties filing affidavits before the special
appearance hearing,9 it is clear from the record that the parties treated ERG’s
exhibits as evidence offered during the hearing and not already on file. ERG
offered its exhibits, the parties argued about evidentiary objections, and the trial
court ruled on some objections and reserved its ruling on other objections. ERG
did not object to this procedure or assert that its exhibits had already been admitted
into evidence pursuant to Rule 120a. At the end of the hearing, the trial court
expressed that the exhibits would be filed but in no way altered its decision to rule
on the admissibility of the exhibits in chambers after the hearing. The court
       7
         In a post-hearing filing, ERG asserted that its exhibits were properly in evidence
because they were the “results of discovery processes.” Tex. R. Civ. P. 120a(3). It would be
unreasonable to interpret this rule to mean we presume the trial court considered any evidence
produced during discovery even if the trial court expressly postponed its ruling on the
admissibility of the evidence and nothing shows the court ever actually admitted the evidence.
       8
         ERG also directs us to a pre-hearing Rule 11 agreement in which the parties agreed on
certain deadlines relevant to special appearance pleadings and evidence. This agreement does
not establish that the exhibits were filed before the hearing or otherwise considered by the trial
court.
       9
        See L. Ray Calhoun & Co. v. Railroad Salvage & Restoration, Inc., No. 03-08-00198-
CV, 2009 WL 280760, at *2 (Tex. App.—Austin Feb. 5, 2009, no pet.) (mem. op.) (holding Rule
120a did not require party to offer into evidence affidavits filed over one month before special
appearance hearing).

                                               14
reporter’s December 26 filing does not demonstrate that the exhibits were admitted
but merely establishes the exhibits were filed and either admitted or made part of a
bill of exceptions.

       Accordingly, aside from the exhibits admitted during the hearing, there is
nothing in the record indicating whether the trial court admitted the remaining
exhibits when the court reviewed them in chambers.10 Because it was ERG’s
burden as the proponent of the almost 400 exhibits to secure a ruling on their
admissibility, we will not consider any exhibits not expressly admitted by the trial
court. See Le Meridien Hotels & Resorts v. LaSalle Hotel Operating P’ship, I,
L.P., 141 S.W.3d 870, 876 (Tex. App.—Dallas 2004, no pet.) (refusing to consider
evidence offered during special appearance hearing but not expressly admitted),
overruled on different ground by Capital Tech. Info. Servs., Inc. v. Arias & Arias
Consultores, 270 S.W.3d 741, 755 (Tex. App.—Dallas 2008, pet. denied) (en
banc); cf. Dallas Market Center v. The Swing, Inc., 775 S.W.2d 838, 842 (Tex.
App.—Dallas 1989, no writ) (“At the very most, the exhibits that were tendered to
this Court, absent a showing that they were properly offered into evidence and that
the trial court admitted them into evidence during trial, are loose exhibits, forming
no part of the record proper.”). Accordingly, we sustain the portions of Parex
Canada’s and Ramshorn’s second issues concerning which exhibits the trial court
considered.




       10
          ERG relies on an opinion in which our sister court considered all of the non-movant’s
special appearance evidence because the trial court never ruled on the movants’ evidentiary
objections. Monterosso v. Vance, No. 01-07-00972-CV, 2008 WL 4006763, at *7 n.6 (Tex.
App.—Houston [1st Dist.] Aug. 28, 2008, no pet.) (mem. op.). However, Monterosso does not
provide guidance here because nothing in the opinion indicates the non-movant’s evidence was
filed before the hearing or actually admitted.

                                              15
B. Parex Canada’s and Ramshorn’s evidentiary issues

      Parex Canada and Ramshorn also argue in their respective second issues that
the trial court made several erroneous evidentiary rulings. First, Parex Canada and
Ramshorn contend the trial court erred by overruling their evidentiary objections to
the deposition testimony presented by ERG. We review for an abuse of discretion
a trial court’s ruling on the admission of special appearance evidence. See Nichols
v. Tseng Hsiang Lin, 282 S.W.3d 743, 747 (Tex. App.—Dallas 2009, no pet.).

      The Defendants made almost 260 objections to various portions of eight
witnesses’ deposition testimony. However, Parex Canada and Ramshorn do not
argue on appeal why any specific objections were meritorious or pertained to
testimony material to our analysis. Instead, they merely direct us to the clerk’s
record for their objections and the trial court’s rulings. We will not review the
propriety of the trial court’s rulings on hundreds of objections without more
guidance from the Defendants, particularly because most of the objections are
based on relevancy which requires consideration of the objectionable evidence in
light of the underlying purpose of the special appearance.          See Nguyen v.
Kosnoski, 93 S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.)
(“This Court has no duty to search a voluminous record without guidance . . . to
determine whether an assertion of reversible error is valid.”).

      Parex Canada and Ramshorn also broadly contend the trial court erred by
overruling their objections to Dunne’s and Nicolas Gomez de la Torre’s affidavits.
First, we do not consider the propriety of the trial court’s rulings regarding de la
Torre’s affidavit because this affidavit is not material to our analysis. Second, we
overrule Parex Canada’s and Ramshorn’s complaints about portions of Dunne’s
affidavit which the trial court admitted over the Defendant’s objections because we



                                          16
do not rely on them in our analysis, similar information came in through other
evidence or ERG’s petition, or the testimony is relevant and not hearsay.11

      Additionally, Parex Canada and Ramshorn contend the trial court erred by
sustaining ERG’s objection to Arango’s affidavit statement, “In the course of
preparing for my deposition and giving this affidavit, I learned that [Smith] was
never the President of Ramshorn.” We need not rule on this contention because, as
expressed below, we affirm the trial court’s denial of Ramshorn’s special
appearance even considering this statement to have been admitted into evidence.
Accordingly, we overrule, or need not rule on, those portions of Parex Canada’s
and Ramshorn’s second issues concerning the trial court’s evidentiary rulings.

                   IV. PAREX CANADA’S SPECIAL APPEARANCE

      Having determined the body of evidence considered by the trial court, we
turn to Parex Canada’s appeal. In its first issue, Parex Canada contends the trial
court erred by denying Parex Canada’s special appearance.                 We begin by
considering the trial court’s implicit ruling that it may exercise specific jurisdiction
over Parex Canada.

A. The trial court lacks specific jurisdiction over Parex Canada

      Parex Canada’s primary challenge regarding specific jurisdiction is that
Parex Canada lacks sufficient purposeful contacts with Texas to give rise to
personal jurisdiction. We first consider whether Parex Canada’s Texas contacts
were purposeful rather than the result of unilateral activity of another party or a
third person. Moki Mac, 221 S.W.3d at 575.



      11
          Relative to Parex Canada’s and Ramshorn’s hearsay and relevancy objections to an
important portion of Dunne’s affidavit, see footnote 41.

                                           17
        Smith, who worked for Nabors and was instrumental in negotiating the sale
of the Class A shares, testified that once ERG declined to continue pursuing a deal
for the Class A shares, he “contacted Royal Bank of Canada and asked them if they
wanted to go back to various of the companies that [they] had talked to in 2010 and
see if they knew if they were interested in buying the shares.”12 Smith explained
that he contacted Royal Bank of Canada “around very early March. March 1st,
towards the end of the first week or beginning of the second week of March.”
Wirzba, who was associated with Royal Bank of Canada and hired by Parex to
advise regarding the Class A shares, emailed an LOI to Smith on March 1, 2012.
Additionally, in a February 17, 2012 email, Smith informed Nabors CEO Petrello
that Smith had “talked to and commenced teeing up [Royal Bank of Canada]” with
the belief that Royal Bank of Canada would find a better offer for the Class A
shares than the offer made by ERG.

        Thus, although the record is not clear on exactly when Smith first contacted
Royal Bank of Canada about the Class A shares, it is undisputed that Smith
initiated contact with Royal Bank of Canada, who in turn contacted Parex Canada.
This means Parex Canada’s initial contact with Nabors regarding purchase of the
shares was solicited by Nabors and did not stem from Parex Canada’s unsolicited
decision to reach into Texas.13 Accordingly, Parex Canada’s decision to engage in
negotiations with a Texas company for the purchase of shares of a Colombian
entity was fortuitous and based on Nabors’s unilateral activities. See Peters v. Top
Gun Exec. Grp., 396 S.W.3d 57, 69 (Tex. App.—Houston [14th Dist.] 2013, no


        12
             As noted above, Royal Bank of Canada facilitated sale of the Remora assets to Parex in
2010.
        13
         We note there is evidence Parex Canada had dealings with Nabors in 2010 pertaining
to the Remora assets. Thus, when Parex Canada contacted Nabors regarding the Class A shares,
Parex Canada presumably already knew some of Nabors’s personnel operated from Houston.

                                                 18
pet.) (“[I]ssues of ‘who initiated contact’ and the frequency of solicitations are
particularly important for determining whether the defendant purposefully availed
itself of the forum in a buy-sell case.”).

       Nevertheless, ERG contends that, regardless of whether Nabors initially
solicited Parex Canada,

       [a]ny “solicited” bidding ended on March 9, 2012 when the ERG SPA
       was executed and Nabors unambiguously informed [Parex Canada]
       that [Nabors] had “a deal with another purchaser.” From then on,
       [Parex Canada’s] barrage of communications to Nabors in Texas
       [was] uninvited and unsolicited, and Nabors repeatedly told [Parex
       Canada] that should circumstances change, [Nabors] would contact
       [Parex Canada], not the other way around.
(citations omitted). ERG argues that, after learning Nabors had entered into a
contract with another party, Parex Canada continued to send inquiries and
increased offers to Texas-based Nabors. Moreover, according to ERG, Parex
Canada knew Nabors’s other purchaser was Texas-based ERG.

       We agree the evidence supports a finding that Parex Canada knew Nabors14
was based in Texas and continued to make email and telephone contacts with
Nabors after being informed Nabors had entered into an SPA for the Class A
shares.15    Additionally, although Parex Canada presented testimonial evidence

       14
            Parex Canada asserts Nabors Global is a Bermudian entity which employed Nabors
Corporate personnel working in Houston to negotiate sale of the Class A shares with Parex
Canada. According to Parex Canada, this fact further attenuates the Texas connection because
Parex Canada had no control over Nabors Global choosing Texas-based Nabors Corporate to
facilitate the sale. We do not agree that this is a significant point of attenuation because emails
sent by persons working for the Nabors entities to Parex Canada contained Texas addresses, and
Parex Canada’s LOIs included references to the Nabors entities at a Houston address. Hence,
regardless of the Nabors entity involved, Parex Canada knew it was negotiating with Nabors-
related individuals located in Texas.
       15
          Parex Canada attempts to discount its role in negotiations for the Class A shares by
arguing it was Parex Colombia, and later Parex Bermuda, which were the actual Parex entities
interested in buying the shares. However, as ERG responds, tortious interference does not
                                                19
indicating that Parex Canada did not learn the counterparty was ERG until March
20, 2012, ERG presented deposition testimony of Smith, who agreed with the
statement, “On March 9, 2012, [Parex Canada] was notified by Nabors that ERG
and Nabors had entered into a share purchase agreement[.]” Thus, we must defer
to the trial court’s implicit finding that Parex Canada knew on March 9, 2012 that
ERG was the counterparty. The trial court also could have reasonably inferred
from the evidence that Parex Canada knew ERG was based in Texas.

       Accordingly, after Nabors told Parex Canada that Nabors would contact
Parex Canada if the ERG SPA did not close, Parex Canada became the solicitor by
continuing to contact Nabors. At this point, Parex Canada contacted Texas-based
Nabors knowing that Nabors’s counter-party was Texas-based ERG. Thus, Parex
Canada’s Texas contacts as of March 9, 2012 were not based solely on Nabors’s
unilateral activity or in response to Nabors’s inquiries.              Nevertheless, Parex
Canada’s decision to reach into Texas via these contacts was certainly less
purposeful than if Parex Canada was independently seeking out a Texas seller
without initial prompting from Nabors. Parex Canada was still negotiating to buy
Colombian assets from a seller who happened to live in Texas and who had
originally reached out to Parex Canada. Moreover, the fact that Texas-based ERG
was now part of the equation was based on Nabors’s unilateral decision to contract
with ERG, not any Parex Canada decision. Hence, although Parex Canada became
the solicitor following execution of the ERG SPA, this fact does not support
substantial Texas availment.


depend on which entity ultimately benefited the most from the induced breach. Parex Canada
may be held responsible for tortiously interfering with the ERG SPA regardless of which entity
purchased the shares. Thus, Parex Canada’s distinction does not affect our jurisdictional
analysis. Furthermore, the fact that Parex Canada’s name, officers, and agents were involved in
many of the communications sent to Nabors supports a finding that Parex Canada was a party
that made the contacts with Nabors.

                                              20
      Moreover, the mere fact that Parex Canada and Nabors exchanged numerous
communications, as opposed to the single communication considered in the
seminal specific-jurisdiction case, Michiana Easy Livin’ Country, Inc. v.
Holten, 168 S.W.3d 777 (Tex. 2005), does not weigh in favor of purposeful
availment because sale of multimillion-dollar South American oil and gas assets
naturally is going to involve more negotiation and consideration than sale of a
recreational vehicle. See Bryan v. Gordon, 384 S.W.3d 908, 916–17 (Tex. App.—
Houston [14th Dist.] 2012, no pet.) (“We acknowledge that there was a singular
phone call in Michiana whereas Gordon and Bryan engaged in multiple phone
conversations. However, a real estate agent’s representation of a client in a sale of
property might naturally encompass more phone communications than involved in
sale of a product[.]”); see also Retamco, 278 S.W.3d at 339 (“[T]he minimum-
contacts analysis is focused on the quality and nature of the defendant’s contacts,
rather than their number.”). We now consider the quality and nature of Parex
Canada’s specific contacts with Texas after execution of the ERG SPA.

      The record reflects that from March 9, 2012 until April 12, 2012, the
following events occurred:

      Sometime on March 9, although it is unclear when, Smith notified Parex that
      Nabors had entered into an agreement with ERG for purchase of the Class A
      shares. Additionally, at around 3:52 p.m., Peterson emailed Parex,
      informing them, “Looks like we have a deal with another purchaser. Hope
      to close next week. If there’s a hiccup in closing with them, you’ll be the
      first to know. Thanks.” Around ten minutes later, Wirzba emailed Nabors,
      stating, “I understand you have chosen to move on with another party. Our
      client would like you to reconsider our proposal at a level of $55 million.”
      At some point Wirzba left a voice mail with Peterson regarding this email.
      On March 12, in response to the $55 million offer, Peterson emailed Wirzba,
      stating that Nabors is going with the counterparty and will inform Wirzba of
      any changes. Wirzba replied, “I presume the extra $5mm didn’t convince
      you to terminate discussions.” Peterson replied that the $5 million increase

                                         21
was attractive but that Nabors had already signed an agreement with the
counterparty. Wirzba emailed Smith and Peterson, requesting Ramshorn re-
prepare certain seismic data, noting, “Parex would be happy to pick them up
in country”—meaning in Colombia.
ERG and Nabors failed to close by March 15.
On March 16, Wirzba contacted Peterson and asked for a status update
regarding the Nabors-ERG transaction. Peterson informed him the original
closing date had passed but that the parties were negotiating a possible
extension of the closing date; Peterson did not state that the ERG SPA had
terminated. Wirzba told Peterson that Parex was going to increase its offer.
Wirzba also emailed Nabors, stating, “[W]e understand that your
counterparty . . . has not yet closed . . . [and] you had originally given them
until the 15th of March to close . . . . Our client (Parex Resources) will be
sending you, within the hour, a signed LOI for the interests with an
increased revised offer of $75MM[.]” Minutes later, Parex Canada CFO
Pinsky emailed Nabors a LOI from Parex Colombia with a $75 million offer.
Additionally, Pinsky emailed Nabors advising, “We understand a client
relationship may be part of your decision on the sale of your Ramshorn
interest. [O]ur COO advises he is ready and able to serve notice for
termination on a current contract and enter into good faith negotiations with
Nabors Colombia.” According to ERG, Pinsky was offering to hire a
Nabors entity as Parex Canada’s drilling contractor in Colombia in order to
further entice Nabors regarding sale of the Class A shares.
Also on March 16, Nabors entered into an agreement with ERG to extend
the closing deadline until Monday, March 19. Wirzba called Nabors, who
informed Wirzba of the ERG SPA extension. Laura Doerre, general counsel
for a Nabors entity, emailed Wirzba, informing him that Nabors’s agreement
with ERG was not terminated and they planned to close “Monday morning”
but would let Wirzba know if the deal did not close. Doerre included with
the email a draft SPA with a Texas forum-selection clause.
On March 19, Peterson sent an email to ERG, indicating (1) ERG’s failure to
close by the extended deadline effectively ended further negotiations, and
(2) Nabors was terminating the ERG SPA. The same day, Pinsky and
Wirzba independently emailed Peterson, asking whether Nabors had closed
the deal with its counterparty.
On March 20, Pinsky again emailed Peterson, “Can we have a call on this
matter. We think we have identified your other parties and the number. We
are of the view we [are] more qualified to close and honor any future
                                   22
       covenants as well we ask to discuss the number directly with Nabors with a
       view to making an increased offer.” Wirzba also emailed Nabors, again
       inquiring whether the ERG SPA closed.
       Also on March 20, ERG filed suit in Harris County against Nabors,
       Ramshorn, and Parex Canada requesting specific performance of the ERG
       SPA and injunctive relief and asserting tortious-interference claims against
       Parex Canada and Nabors. Pinsky averred in an affidavit that, on March 20,
       he received ERG’s petition requesting specific performance and injunctive
       relief and a copy of the ERG SPA. Around the same time, a Harris County
       ancillary judge denied ERG’s request for a temporary restraining order
       enjoining sale of the Class A shares and set ERG’s request for a temporary
       injunction for a hearing on April 13.16
       On or around March 21, Nabors informed Pinsky that the ERG SPA had
       been terminated. Pinsky then re-submitted via email the $75 million
       proposal to Nabors.
       On March 23, ERG obtained an ex parte injunction from a Bermuda court,
       temporarily restricting Nabors from selling Class A shares. On April 5, the
       Bermuda court discharged the injunction after a full hearing with all parties.
       At the end of March, Parex Canada retained Bermudian attorneys, including
       Jonathan Betts, to aid in the acquisition of the Class A shares.
       On April 9, Parex Bermuda was incorporated in Bermuda for the purpose of
       purchasing the Class A shares. Pinsky and Betts were among Parex
       Bermuda’s directors.
       At some point during the negotiation process, David Taylor (Parex Canada
       vice-president of exploration) and Smith made plans for Taylor to meet
       Smith in Houston regarding sale of the Class A shares. The meeting was to
       occur during Taylor’s upcoming stop in Houston on his return to Canada
       from Trinidad. However, Taylor ultimately decided not to stop in Houston.



       16
          ERG contends Parex Canada’s contacts following ERG’s filing suit on March 20, 2012
are relevant because Parex Canada knew about ERG’s request for specific performance of the
ERG SPA but nonetheless continued to entice Nabors to enter into an agreement with a Parex
entity, effectively hampering ERG’s opportunity to receive specific performance. We will
consider Parex Canada’s post-lawsuit contacts without deciding whether doing so is proper
because, even considering them, we conclude Parex Canada did not purposefully avail itself of
the benefit of conducting business in Texas.

                                             23
       On April 12, Nabors and Parex Bermuda executed and closed the Parex SPA
       with a New York forum-selection clause. Parex Bermuda executed the
       Parex SPA in Bermuda. Moreover, Parex Canada signed a guarantee in
       favor of Nabors, guaranteeing payment owed by Parex Bermuda under the
       Parex SPA. A provision in the guarantee expressed it was executed to
       induce Nabors to enter into the Parex SPA. The guarantee also contained a
       New York forum-selection clause.

       The evidence supports a finding that, after execution of the ERG SPA, Parex
Canada continued contacting Nabors for two interrelated reasons: (1) to cause
Nabors to not sell the Class A shares to ERG17; and (2) to cause Nabors to sell the
Class A shares to Parex.            ERG appears to contend we should limit our
jurisdictional inquiry regarding its tortious-interference claim to facts relevant to
the former reason. However, because Parex Canada’s Texas contacts were clearly
and undisputedly made for the ultimate purpose of acquiring the Class A shares,
we cannot view Parex Canada’s contacts solely as being aimed at harming ERG.

       Parex Canada’s main goal was acquiring the Class A shares of a Bermudian
entity operating in Colombia, meaning Parex Canada did not seek to purchase a
Texas asset.18 Nor did Parex Canada seek to establish a continuing relationship
with Texas. Instead, Parex Canada contacted the Texas seller for a one-time
purchase of a non-Texas asset requiring no residual Texas relationship,19

       17
          We do not make any comment on the actual merits of ERG’s tortious-interference
claim against Parex Canada—our analysis is strictly limited to the jurisdictional issue.
       18
           See Retamco, 278 S.W.3d at 339 (holding defendant purposefully availed itself of
privilege of conducting activities in Texas, despite not physically entering Texas, by accepting
allegedly fraudulent assignment of Texas assets, thereby creating ongoing relationship with
Texas); Bryan, 384 S.W.3d at 918–19 (noting fact that Texas-based plaintiff’s asset was located
in Oregon was factor attenuating Oregon-based defendant’s Texas availment).
       19
         See Moncrief, 414 S.W.3d at 153–54 (explaining defendants’ contacts were purposeful
and substantial because purpose of contacts was to establish long-term joint venture in Texas);
Moki Mac, 221 S.W.3d at 578 (holding defendant purposefully availed itself of benefits of
conducting business in Texas because its contacts were “aimed to get extensive business in or
from [Texas]”); Peters, 396 S.W.3d at 70–71 (explaining defendant had substantial connection
                                              24
particularly because Parex Canada’s guarantee had a New York forum-selection
clause.20 Moreover, Parex Canada made the contacts because it did not want
Nabors to sell the Class A shares to ERG—a company with whom Nabors
unilaterally entered into the ERG SPA and which happened to be based in Texas.
These factors weigh in favor of Parex Canada’s Texas contacts being attenuated
and fortuitous.

       We next consider the means of Parex Canada’s contacts. Parex Canada’s
CFO Pinsky averred that Parex Canada does not conduct business, market
products, pay taxes, or have offices, bank accounts, property, employees, or a
registered agent in Texas. Pinsky denied that a Parex Canada employee ever
traveled to Texas “for any meetings, negotiations, or due diligence relating to the
execution of the [Parex SPA].” No evidence was admitted contradicting this
statement. Pinsky also asserted that Parex Canada employees and an agent (i.e.,
Wirzba) “did have limited telephone and e-mail communications primarily with
individuals who work for Nabors Corporate Services, Inc. in Houston, Texas
leading up to the closing of the [Parex SPA], [and] all such telephone calls and e-
mails occurred while Parex Canada employees were in Canada or Colombia.”

       “[C]hanges in technology have made reliance on phone calls obsolete as
proof of purposeful availment.” Michiana Easy Livin’ Country, Inc. v. Holten, 168


with forum state because defendant and plaintiff anticipated a contractual relationship “of an
indefinite amount of time,” and defendant repeatedly found business opportunities for plaintiff in
forum state); Citrin Holdings, LLC v. Minnis, 305 S.W.3d 269, 282–83 (Tex. App.—Houston
[14th Dist.] 2009, no pet.) (explaining ongoing and continuous nature of defendant’s Texas
contacts).
       20
            See Citrin Holdings, 305 S.W.3d at 282 (“A choice of law clause selecting the laws of
a different forum weighs against finding a defendant subject to personal jurisdiction in Texas.”);
see also Bryan, 384 S.W.3d at 913 (“[A] defendant may purposefully avoid a particular forum by
structuring its transactions in such a way as to neither profit from the forum’s laws nor subject
itself to jurisdiction there.”).

                                               25
S.W.3d 777, 791 (Tex. 2005).           “While the ubiquity of ‘caller ID’ may allow
nonresidents to know a caller’s telephone number, that number no longer
necessarily indicates anything about the caller’s location.” Id. Our court has
applied this logic to email communications. See Bryan, 384 S.W.3d at 917 (“[W]e
believe the purposeful-availment analysis should not turn on the fortuity of where
the Texas resident was physically located when the defendant e-mailed the contract
or when the defendants made allegedly actionable misrepresentations by e-mail.”);
Riverside Exports, Inc. v. B.R. Crane & Equip., LLC, 362 S.W.3d 649, 655 (Tex.
App.—Houston [14th Dist.] 2011, pet. denied) (“Like telephone calls, emails do
not necessarily indicate anything to the recipient about the sender’s location. The
physical address where one may send or retrieve an email is no more fixed to a
particular location than the address where one may send or receive a telephone
call. We see no reasoned basis for distinguishing between the two means of
communication, particularly when many of the same devices can be used for
both.”).

       We acknowledge that Michiana, Bryan, and Riverside Exports all involved
situations in which the plaintiff solicited telephone or email communications from
the out-of-state defendant, whereas Parex Canada became the solicitor after being
informed that Nabors had entered into the ERG SPA. See Michiana, 168 S.W.3d
at 787, 794; Bryan, 384 S.W.3d at 915; Riverside Exports, 362 S.W.3d at 653–54,
655–56.21 Further, although the supreme court recognized changes in technology

       21
           See also Peredo v. M. Holland Co., 310 S.W.3d 468, 473 (Tex. App.—Houston [14th
Dist.] 2010, no pet.) (“Significantly, none of [foreign defendant’s] email exchanges with [Texas
plaintiff] were initiated by [defendant].”); Proskauer Rose LLP v. Pelican Trading, Inc., No. 14-
08-00283-CV, 2009 WL 242993, at *3–5 (Tex. App.—Houston [14th Dist.] Feb. 3, 2009, no
pet.) (mem. op.) (holding Texas court lacked specific jurisdiction over defendant New York law
firm whose emailed communications to Texas plaintiff allegedly constituted professional
negligence, in part because firm did not initiate the representation but was recommended to
plaintiff by a third party); Johns Hopkins Univ. v. Nath, 238 S.W.3d 492, 499 (Tex. App.—
                                               26
have rendered telephone calls to Texas insufficient as automatic evidence of
purposeful availment, the supreme court “has not held that telephone calls are
never sufficient to establish minimum contacts.” Glencoe Capital Partners II, L.P.
v. Gernsbacher, 269 S.W.3d 157, 165 (Tex. App.—Fort Worth 2008, no pet.).
“Jurisdiction . . . may not be avoided merely because the defendant did not
physically enter the forum state.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,
475–76 (1985).

       The evidence supports a finding that Parex Canada made telephone calls and
sent emails to Nabors-related individuals whom Parex Canada knew worked in
Houston. In fact, in a March 6, 2012 email, Wirzba asked Nabors personnel if
Pinsky could discuss high-level financial issues with them at “10am Houston or
10:30 Houston.” Nevertheless, Parex Canada’s knowledge that Nabors personnel
worked in Houston and would receive some or all of Parex Canada’s
communications while physically in Houston is, without more, insufficient to
establish purposeful availment of the benefits of conducting business with Texas
when the goal of the communications has little to do with Texas law or benefits,
i.e., acquiring the Class A shares.22


Houston [14th Dist.] 2007, pet. denied) (“All of the allegedly tortious activity occurred in
Baltimore, Maryland, or in emails to a Canadian doctor, not in Texas.”); Weldon-Francke v.
Fisher, 237 S.W.3d 789, 797–98 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (emphasizing
defendant’s telephone calls to Texas, even if tortious, were made “while gratuitously
responding” to plaintiffs’ inquiries).
       22
          See Marsh v. Marsh, 241 S.W.3d 570, 573, 576–77 (Tex. App.—El Paso 2007, no pet.)
(holding Texas court lacked specific jurisdiction over foreign defendant who allegedly made
single tortious telephone call to Texas plaintiff’s wife for purpose of interfering with plaintiff’s
agreement); see also KC Smash 01, LLC v. Gerdes, Hendrichson, Ltd., L.L.P., 384 S.W.3d 389,
392–93 (Tex. App.—Dallas 2012, no pet.) (holding foreign defendant’s contacts insufficient to
demonstrate purposeful availment when defendant initiated contact with Texas plaintiff and
allegedly made misrepresentation by telephone and email to plaintiff); Buffet Partners, L.P. v.
Sheffield Square, L.L.C., 256 S.W.3d 920, 924 (Tex. App.—Dallas 2008, no pet.) (rejecting
specific jurisdiction because “[t]he sole connection to Texas was that it was the state in which
                                                27
       Purposeful availment is also not established by the trial court’s implicit
finding that Parex Canada knew Ramshorn’s virtual data room was physically
located in Texas. There is no evidence Parex Canada sought to take advantage of
Texas law by accessing a virtual data room which Nabors unilaterally decided to
locate in Texas. See Info. Servs. Group, Inc. v. Rawlinson, 302 S.W.3d 392,
402 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (concluding defendant’s
access to plaintiff’s Texas-based server did not establish purposeful availment, in
part because plaintiffs unilaterally chose to locate server in Texas).

       Additionally, Parex Canada’s telephone, email, and virtual data room
contacts with Nabors coupled with a finding that Parex Canada intended the
contacts to harm ERG in Texas is not enough to establish purposeful availment.23
ERG focuses heavily on caselaw premised on the “directed tort” (aka “effects”)
rationale of purposeful-availment jurisprudence, under which a foreign defendant
purposefully avails itself of “the privilege of causing a consequence in” the forum
state when the defendant’s “communications with [that state give] rise to
intentional tort causes of action.” Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208,
213 (5th Cir. 1999).

       “However, in Michiana, the Texas Supreme Court expressly rejected
personal jurisdiction based solely on the effects or consequences of an alleged tort
committed in another forum that had repercussions in Texas.”                     Cerbone v.
Farb, 225 S.W.3d 764, 772 (Tex. App.—Houston [14th Dist.] 2007, no pet.).24


[plaintiff] received the communications”).
       23
         Specifically, ERG contends Parex Canada knew its contacts with Nabors would cause
harm to ERG in Texas and interfere with the ERG SPA which contained a Texas forum-selection
clause.
       24
          See also Lisitsa v. Flit, No. 14-13-00126, --- S.W.3d ----, 2013 WL 6450428, at *5
(Tex. App.—Houston [14th Dist.] Dec. 10, 2013, no pet. h.) (“Texas’s interest in protecting its
citizens against torts is insufficient to automatically exercise personal jurisdiction upon an
                                              28
The Michiana court disapproved of cases—including two from our court—in
which courts held, “If a tortfeasor knows that the brunt of the injury will be felt by
a particular resident in the forum state, he must reasonably anticipate being haled
into court there to answer for his actions.” Michiana, 168 S.W.3d at 788–89 &
n.63. This is because the “directed tort” rationale shifts a court’s focus from the
relationship among the defendant, the forum, and the litigation to the relationship
among the plaintiff, the forum, and the litigation. Id. at 790. Minimum-contacts
analysis focuses solely on the actions and reasonable expectations of the defendant.
Id.   The Michiana court recognized that United States Supreme Court cases
concerning the “directed tort” rationale involved defendants who had substantial
presences in the forum state. Id. at 789 (recognizing that in Calder v. Jones, 465
U.S. 783 (1984), defendant sold 600,000 magazines per week in forum state, and
in Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984), defendant sold 10,000
magazines per month in forum state); see also Paul Gillrie Institute, Inc. v.
Universal Computer Consulting, Ltd., 183 S.W.3d 755, 761 (Tex. App.—Houston
[1st Dist.] 2005, no pet.) (analogizing its facts with those in Calder and Keeton).
Our court has explained Michiana’s construction of Calder:

       The Michiana court did not construe the finding of specific
       jurisdiction in Calder as turning on the defendants’ alleged
       wrongdoing intentionally directed at a forum resident; rather,
       the Michiana court construed Calder’s finding of specific jurisdiction
       as turning on the defendants’ “substantial ‘presence’” in the forum
       state[.]

Nath, 238 S.W.3d at 498.


allegation that a nonresident directed a tort from outside the forum against a resident.”);
Peredo, 310 S.W.3d at 475 (“[T]he ‘directed tort’ rationale employed in Wien was rejected by
the Texas Supreme Court in Michiana.”); Weldon-Francke, 237 S.W.3d at 797 (“[A]ny alleged
knowledge that the brunt of the alleged damages caused by the alleged torts would be felt by the
Fishers in Texas is insufficient to support specific jurisdiction.”).

                                              29
       Recently, the Supreme Court of Texas determined a defendant’s alleged out-
of-state tortious interference did not give rise to personal jurisdiction in Texas even
though the defendants knew the plaintiff would feel the effects of the interference
in Texas. Moncrief, 414 S.W.3d 142. The Texas-based plaintiff had contracted
with a California entity regarding a joint venture. Id. at 148, 156. At a meeting in
California, the foreign defendants allegedly urged the California entity to breach its
agreement with the plaintiff. Id. at 156–57. The court held this action did not
subject the defendants to personal jurisdiction in Texas, explaining,

       As we held in Michiana, a nonresident directing a tort at Texas from
       afar is insufficient to confer specific jurisdiction. The focus is
       properly on the extent of the defendant’s activities in the forum, not
       the residence of the plaintiff. Thus, [the defendants’] alleged tortious
       conduct in California against a Texas resident is insufficient to confer
       specific jurisdiction over [the defendants].

Id. at 157 (citations omitted).

       Our facts differ from those in Moncrief because Parex Canada’s alleged
tortious interference occurred, not at a meeting in another state, but via emails and
telephone calls which Parex Canada—at least to a certain extent—unilaterally sent
to Texas-based Nabors.25 Nevertheless, the fact that ERG has established that
Parex Canada had some contacts with Texas is not enough to establish purposeful
availment—ERG must establish a “substantial presence.” Kelly v. Gen. Interior
Constr., Inc., 301 S.W.3d 653, 661 (Tex. 2010); see also Rudzewicz, 471 U.S. at
475–76 (“Jurisdiction is proper, however, where the contacts proximately result



       25
          We say “at least to a certain extent” because, as explained above, although Parex
Canada became the solicitor after learning about the execution of the ERG SPA, the fact that
Parex Canada continued to contact a Texas-based seller, allegedly interfering with another
Texas-based entity’s contract, is still connected to Nabors’s unilateral decisions to reach out to
Parex and contract with Texas-based ERG.

                                               30
from actions by the defendant himself that create a ‘substantial connection’ with
the forum State.”).

       Parex Canada contacted Nabors solely by telephone and email regarding a
one-time purchase of a non-Texas asset requiring no continuing relationship with
Texas and signed a guarantee with a New York forum-selection clause.26 The fact
that Parex Canada was contacting Texas was fortuitous and attenuated and not for
the purpose of obtaining some benefit, advantage, or profit of Texas. Moki Mac,
221 S.W.3d at 575. Under Michiana’s rejection of the “directed tort” rationale,
Parex Canada’s alleged intentional interference with the ERG SPA—the effects of
which Texas-based ERG felt in Texas, particularly because of the Texas forum-
selection clause in the ERG SPA—does not support a finding that Parex Canada
had a significant relationship with Texas. See Keeton, 465 U.S. at 780 (explaining
plaintiff’s residence in the forum may enhance contacts, not because it is where
plaintiff feels effects of injury, but because of defendant’s relationship with forum-
based plaintiff); Kelly, 301 S.W.3d at 661 (“[W]e rejected the concept of directed-


       26
           Comparatively, cases in which a defendant’s telephone and emails contacts were
factors toward establishing minimum contacts involved substantially more evidence of
purposeful availment than in the present case. See Dodd v. Savino, No. 14-12-00555-CV, ---
S.W.3d ----, 2013 WL 5861517, at *5–6 (Tex. App.—Houston [14th Dist.] Oct. 31, 2013, no pet.
h.) (concluding nonresident defendant had sufficient minimum contacts with Texas because
defendant contacted plaintiff via telephone, email, and an actual trip to Texas and intended to
establish a continuing business relationship with plaintiff); Hale v. Richey, No. 10-11-00187-CV,
2012 WL 89920, at *7 (Tex. App.—Waco Jan. 11, 2012, no pet.) (mem. op.) (concluding
defendant’s allegedly defamatory telephone calls and text messages to individuals in Texas were
sufficient to support trial court’s exercise of specific jurisdiction over defendant because the
contacts pertained to administration of Texas-based trust of which defendant was a beneficiary);
Wilson v. Baker, No. 03-10-00507-CV, 2011 WL 6938523, at *5 (Tex. App.—Austin Dec. 29,
2011, no pet.) (mem. op.) (holding defendant “purposefully availed himself of the privilege of
conducting activities in Texas, albeit purely through telephone conversations and written and
electronic correspondence,” because he established continuing relationships and obligations with
Texas lawyers by contacting the lawyers “in Texas, induc[ing] them to represent his friends in
Texas courts by promising to pay them, and sen[ding] money to Texas addresses”).

                                               31
a-tort jurisdiction in Michiana, instead affirming the importance of the defendant’s
contacts with the forum state.”).27

       For the most part, “it is hard to imagine what possible benefits and
protection [Parex Canada] enjoyed from Texas law.” Michiana, 168 S.W.3d at
787; see also KC Smash, 384 S.W.3d at 394 (“[A]ppellant’s ‘availing’ was for the
purpose of building its restaurants in Kansas, not for reaping a profit or obtaining a
benefit or advantage in Texas.”). Because Parex Canada’s ultimate goal was to
obtain non-Texas assets from a seller who happened to be in Texas, “it is hard to
imagine how [Parex Canada] would have conducted its activities any differently if
Texas had no law at all.” Michiana, 168 S.W.3d at 787. However, ERG contends
Parex Canada’s contacts with Nabors after ERG filed suit on March 20, 2012 are
particularly important because the evidence supports a finding Parex Canada—
along with Parex Bermuda and Nabors—worked to close a deal before the April
13, 2012 hearing in a Texas court regarding ERG’s request for a temporary
injunction.     ERG asserts that Parex Canada, Parex Bermuda, and Nabors
intentionally closed on April 12 to moot ERG’s request for injunctive relief. We
agree the evidence supports an inference that Parex Canada acted to prevent an
injunction sought in a Texas court and, thus, in this instance, arguably sought a
benefit of Texas law (i.e., defending against a request for injunctive relief).
Nevertheless, this finding does not mean Parex Canada purposefully availed itself
of Texas benefits for purposes of specific jurisdiction because it was ERG that



       27
          Because of the supreme court’s rejection of the “directed tort” rationale, ERG’s
reliance on cases in which courts focused on whether the foreign defendant tortiously interfered
with a contract containing a Texas forum-selection clause is misplaced. See Kwik–Kopy Corp. v.
Byers, 37 Fed. App’x 90, 2002 WL 1021889, at *5–6 (5th Cir. 2002) (not precedential in this
context); Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir.
2001) (per curiam).

                                              32
filed suit in Texas, thus unilaterally necessitating Parex Canada to engage in the
Texas injunction proceedings.

      ERG additionally relies on Luxury Travel Source v. American Airlines, Inc.,
in which the Fort Worth Court of Appeals held the trial court had specific
jurisdiction over the Canadian defendant, explaining “[the Canadian defendant]
deliberately induced its Texas customers[, who originally initiated contact with
defendant,] to undertake further activity in Texas, directed at a Texas [plaintiff], in
direct contravention of an agreement between those [customers] and the Texas
[plaintiff].” 276 S.W.3d 154, 164–65 (Tex. App.—Fort Worth 2008, no pet.).
Although Luxury Travel bears some similarities with the present case, it is
distinguishable because (1) part of the defendant’s business was to engage in
continuous and ongoing contacts with the plaintiff’s website, Texas call centers,
and Texas servers, (2) the defendant directed Texas customers to make
misrepresentations to the plaintiff, and (3) it was foreseeable that a large number of
individuals comprising the defendant’s customer base would reside in Texas where
the plaintiff was located. Id. at 163–65, 166.

      ERG also cites Mullins v. TestAmerica, Inc., in which the Fifth Circuit held
Texas had specific jurisdiction over a Texas creditor’s fraudulent-transfer claim
against a foreign creditor. 564 F.3d 386, 400–02 (5th Cir. 2009). The foreign
creditor allegedly caused a foreign debtor to transfer funds to the foreign creditor
in contravention of the Texas creditor’s agreement with the foreign debtor. Id.
However, Mullins is distinguishable because that court relied heavily on the
“directed tort” rationale rejected in Michiana, the foreign creditor—as majority
shareholder of foreign debtor and an insider to the deals—had control over the
fraudulent transfer, and the fraudulent transfer singled out the Texas creditor (all
other creditors were paid).       Id. (“Given [the foreign creditor’s] level of

                                          33
involvement with the challenged transfer, we find particularly persuasive the
analysis of Calder’s ‘effects’ test as applied to tortious interference with contract
claims.”). ERG’s other cases are likewise distinguishable.28

       In sum, focusing on the quality of Parex Canada’s Texas contacts, we
conclude the evidence, viewed in the light most favorable to the trial court’s ruling,
does not support a finding that Parex Canada purposefully availed itself of the
privilege of conducting activities within Texas.                See Retamco, 278 S.W.3d at
339 (“[T]he minimum-contacts analysis is focused on the quality and nature of the
defendant’s contacts, rather than their number.”). In fact, by never meeting in
Texas, signing agreements with New York forum-selection provisions, and
forming a Bermuda subsidiary to contract with Nabors, it appears Parex Canada
intended to “purposefully avoid [Texas] by structuring its transactions in such a
way as to neither profit from [Texas’s] laws nor subject itself to jurisdiction there.”
Moki Mac, 221 S.W.3d at 575. Accordingly, the trial court may not properly
exercise specific jurisdiction over Parex Canada.29




       28
           See, e.g., Cent. Freight Lines Inc. v. APA Transp. Corp., 322 F.3d 376, 382–84 (5th
Cir. 2003) (relying on “directed tort” rationale and evidence Texas plaintiff and foreign
defendant had long-term contractual relationship which created an abundance of business
activity in Texas); Miss. Interstate Exp., Inc. v. Transpo, Inc., 681 F.2d 1003, 1011–12 (5th Cir.
1982) (holding Mississippi court could exercise jurisdiction over foreign defendant who
tortiously interfered with Mississippi-centered contract which foreseeably resulted in
nonpayment to Mississippi-based plaintiff, meaning damage felt in Mississippi); Byers, 2002
WL 1021889, at *6 (“[I]f intentional conduct is intended to cause injury in a specific state, that is
sufficient to give specific jurisdiction to the courts of that state.”); Whalen v. Laredo Nat.
Bancshares, Inc., 37 S.W.3d 89, 92 (Tex. App.–San Antonio 2000, pet. denied) (relying on
“directed tort” rationale), abrogated on other grounds by Marchand, 83 S.W.3d 789.
       29
          We arrive at the same conclusion even if Parex Canada is responsible under an alter-
ego theory for Parex Bermuda’s individual Texas contacts, described in Section V.

                                                 34
B. Trial court lacks general jurisdiction over Parex Canada

       We next consider whether the trial court has general jurisdiction over Parex
Canada.     This inquiry requires determining whether Parex Canada made
continuous and systematic contacts with Texas. See id.; Marchand, 83 S.W.3d at
796.

       As previously mentioned, Parex Canada does not conduct business, market
products, pay taxes, or have offices, bank accounts, property, employees, or a
registered agent, in Texas. Since its incorporation, Parex Canada has engaged in
the following Texas contacts aside from the $75 million Parex SPA:

       In November 2010, Parex Canada made certain filings with the Texas State
       Securities Board relative to a Texas investor who purchased, without any
       solicitation from Parex Canada, a relatively small amount of shares of Parex
       Canada’s common stock.
       During a layover in Houston in February 2011, Parex Canada vice-president
       Taylor had a meeting with other non-Texas entities regarding development
       of Colombian assets. Later, Parex Canada conducted due diligence in Texas
       regarding these assets, but a deal never materialized.
       In March and June 2011, Parex Canada personnel attended meetings in
       Houston regarding the purchase of the Colombian-based Remora assets.
       One of the Remora entities had a Houston office. This deal materialized,
       and Parex Colombia purchased the assets for $255 million. The transaction
       closed in Bermuda. Apparently, Texas-based Nabors entities and personnel
       were involved in this transaction.
       In October 2011, Parex Canada contracted to purchase software from a
       company that maintains a Houston office. The contract contains Texas-
       based forum-selection and arbitration clauses. However, Parex Canada deals
       exclusively with Canadian-based personnel of the company.
       In November 2011, Parex Canada purchased equipment from a non-Texas
       entity which unilaterally chose to ship the equipment to Houston, at which
       point Parex Canada paid for the equipment to be shipped to Trinidad by a
       Houston-based company. Parex Canada engaged in similar transactions
       between December 2011 and February 2012.

                                        35
       In January 2012, Parex Canada held a managers retreat in Houston, which
       was a central location relative to the location of the Parex entities. Several
       officers attended, including Pinsky, Taylor, and Parex Canada CEO Wayne
       Foo. The meeting did not involve any discussion regarding solicitation of
       Texas business.
       Also in January 2012, Foo remained in Texas after the managers retreat to
       participate in several informational sessions regarding investor relations.
       Foo did so at the request of a separate Canadian-based entity which is a
       party to an underwriting agreement with Parex Canada. During the sessions,
       Foo provided publicly available information regarding Parex Canada for
       purposes of creating awareness of Parex Canada stock, not to actually sell
       stock. Parex Canada engages in over 150 such sessions per year around the
       world.
       Also while attending the January 2012 managers retreat, a Parex Canada
       employee met with a Houston-based subsidiary of a Canadian company to
       discuss operational matters regarding drilling in Trinidad. Parex Canada did
       not enter into any contracts as a result of this meeting.
       Finally, on multiple occasions, Parex Canada personnel have made phone
       calls from Houston during layovers.
       These contacts are simply too sporadic to permit a Texas court to exercise
general jurisdiction over Parex Canada. For a corporation, the paradigm forum for
the exercise of general jurisdiction is the place in which the corporation is fairly
regarded as at home. Knight Corp. v. Knight, 367 S.W.3d 715, 727 (Tex. App.—
Houston [14th Dist.] 2012, no pet.). A corporation’s continuous activity of some
sorts within a state is not enough to support the demand that the corporation be
amenable to suits unrelated to that activity. Id.

       Clearly, Parex Canada’s trips, activities, and purchases in Texas have not
rendered Texas as Parex Canada’s home or even an intermediate place of
business.30 Additionally, many of the aforementioned contacts were fortuitous and

       30
          See PHC–Minden, 235 S.W.3d at 170 (“[P]urchases and related trips, standing alone,
are not a sufficient basis for a State’s assertion of [general] jurisdiction.” (citing Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984))); see also DENSO Corp. v.
                                                36
not purposeful, such as a third party choosing to send equipment through Houston,
a Texas individual choosing to invest in Parex Canada, and a Canadian-based
entity requesting a Parex Canada officer conduct informational sessions in Texas.31
Even Parex Canada’s involvement in significant expenditures—$255 million for
the Remora assets and $75 million for the Ramshorn assets—are not enough to
subject Parex Canada to general jurisdiction.32 We hold Parex Canada does not
have continuous and systematic contacts with Texas, and the trial court may not
properly exercise general jurisdiction over Parex Canada.

       Having determined that the trial court erred by denying Parex Canada’s
special appearance, we sustain Parex Canada’s first issue.

C. ERG’s cross-issue that it was denied adequate discovery

       In a cross-issue, ERG contends that, if we determine the trial court may not
exercise personal jurisdiction over Parex Canada, we should nonetheless remand
ERG’s case against Parex Canada for further proceedings because the trial court
erroneously denied ERG relevant jurisdictional discovery.                See Marchand, 83
S.W.3d at 800 (considering plaintiff’s complaint that, if supreme court reverses
denial of defendant’s special appearance, case should be remanded because trial
court prevented plaintiff from conducting sufficient jurisdictional discovery).

Hall, 396 S.W.3d 681, 693–96 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (concluding
foreign entity’s 155 trips to Texas over a ten-year period, many of which were business related,
coupled with entity’s business contracts with Texas companies and other Texas-impacting
activities, did not establish a general business presence in Texas).
       31
          See Moni Pulo Ltd. v. Trutec Oil and Gas, Inc., 130 S.W.3d 170, 180 (Tex. App.—
Houston [14th Dist.] 2003, pet. denied) (holding defendant’s contacts were too fortuitous and
attenuated to subject defendant to general jurisdiction).
       32
           See Reyes v. Marine Drilling Cos., Inc., 944 S.W.2d 401, 403, 404 (Tex. App.—
Houston [14th Dist.] 1997, no pet.) (concluding foreign entity’s $246 million worth of purchases
from over 470 Texas companies did not subject entity to general jurisdiction in Texas); see also
Grupo TMM, S.A.B. v. Perez, 327 S.W.3d 357, 363 n.1 (Tex. App.—Houston [14th Dist.] 2010,
pet. denied).

                                              37
Specifically, ERG complains that the trial court denied ERG’s motions to compel
Parex Canada to produce (1) Parex Canada’s internal communications reflecting
what they actually knew about ERG’s status as Nabors’s counterparty and whether
they intended to interfere with the ERG SPA, and (2) Parex Canada’s contacts after
ERG filed suit on March 20, 2012.

       Texas Rule of Civil Procedure 120a governs discovery issues related to
special appearances. Tex. R. Civ. P. 120a. In particular, Rule 120a(3) provides the
procedure a party must use to postpone disposition of the special appearance in
order to conduct additional discovery:

       Should it appear from the affidavits of a party opposing the [special
       appearance] motion that he cannot for reasons stated present by
       affidavit facts essential to justify his opposition, the court may order a
       continuance to permit affidavits to be obtained or depositions to be
       taken or discovery to be had or may make such other order as is just.
Id. We review for abuse of discretion the trial court’s ruling regarding procedures
of Rule 120a. Lamar v. Poncon, 305 S.W.3d 130, 139 (Tex. App.—Houston [1st
Dist.] 2009, pet. denied).

       ERG filed motions to compel jurisdictional discovery, which the trial court
denied, but did not file a motion for continuance with attached affidavits as
required under Rule 120a(3).            ERG’s motions to compel may be factors
establishing ERG’s due diligence in conducting discovery and, thus, supporting its
right to a continuance.33 However, because ERG did not follow the required
procedure set out in Rule 120a(3) for continuing a special appearance, we cannot


       33
          See Marchand, 83 S.W.3d at 800–01 (holding trial court did not abuse its discretion by
denying plaintiff’s motion for continuance because plaintiff did not file motion to compel when
defendant objected to discovery); Barron v. Vanier, 190 S.W.3d 841, 847 (Tex. App.—Fort
Worth 2006, no pet.) (explaining failure to move to compel discovery may show a lack of due
diligence).

                                              38
hold that the trial court abused its discretion by refusing additional jurisdictional
discovery.34

       Regardless, ERG complains about the lack of discovery related to Parex
Canada’s internal communications reflecting whether they intended to interfere
with the ERG SPA, and contacts occurring after ERG filed suit. As noted above,
the evidence supports a finding that Parex Canada knew Texas-based ERG was the
counterparty and, by continuing to solicit Nabors, intended to interfere with the
ERG SPA. Further, we considered several Parex Canada contacts following the
filing of ERG’s suit, including evidence that Parex Canada intended to moot
ERG’s request for a temporary injunction. Nevertheless, we determined that the
trial court may not exercise specific jurisdiction over Parex Canada. Hence, the
additional discovery requested by ERG likely would have been duplicative and
unavailing. See Moncrief, 414 S.W.3d at 157–58 (determining, on appeal from a
final judgment, trial court did not err by denying motion to compel because
plaintiff failed to demonstrate discovery sought was not duplicative); Solgas
Energy Ltd. v. Global Steel Holdings Ltd., No. 04-06-00731-CV, 2007 WL
1892206, at *7 (Tex. App.—San Antonio July 3, 2007, no pet.) (mem. op.)
(“Solgas has failed to allege sufficient information which, if existing and

       34
          See IRN Realty Corp. v. Hernandez, 300 S.W.3d 900, 903 (Tex. App.—Eastland 2009,
no pet.) (holding trial court abused its discretion by granting motion to compel and abating
special appearance hearing to allow plaintiff to conduct additional discovery because plaintiff did
not follow procedures for continuance under Rule 120a(3)); see also Washington DC Party
Shuttle, LLC v. IGuide Tours, 406 S.W.3d 723, 739 (Tex. App.—Houston [14th Dist.] 2013, pet.
filed) (holding plaintiff did not follow procedures under Rule 120a(3) for discovery
continuance); Said v. Maria Invs., Inc., No. 01–08–00962–CV, 2010 WL 457463, at *3 (Tex.
App.—Houston [1st Dist.] Feb. 11, 2010, pet. denied) (mem. op.) (“Rule 120a(3) gives the trial
court the discretion to continue a special appearance hearing and thereby extend the time in
which evidence may be served, but this power applies only to a party opposing the special
appearance who avers that he cannot adequately prepare for the special appearance hearing.”);
Lamar, 305 S.W.3d at 139 (determining plaintiffs complied with Rule 120a(3) because they
“moved three times for jurisdictional discovery, attaching affidavits to their motions each time”).

                                                39
discovered, could support its alter ego allegations and thereby support general
jurisdiction.”).

       That additional discovery would have been immaterial is exemplified by
evidence ERG claims was recently produced. After this appeal was submitted,
ERG filed a letter brief claiming newly discovered evidence—on which the trial
court denied discovery prior to ruling on the special appearances—more strongly
supports a finding that Parex Canada knew (1) Ramshorn’s financial and corporate
information was located in Houston, and (2) that, as of March 9, 2012, ERG was
Nabors’s counterparty and is a Texas-based entity. However, this evidence does
not strengthen ERG’s contention that Parex Canada purposefully interfered with a
Texas contract between Texas entities. In determining that the trial court lacks
specific jurisdiction over Parex Canada, we deferred to the trial court’s implicit
finding Parex Canada knew on March 9, 2012 that Texas-based Nabors and Texas-
based ERG entered into an SPA. Moreover, Nabors’s unilateral decision to keep
Ramshorn’s financial and corporate information in Houston is insignificant
because nothing indicates Parex Canada traveled to Texas to review the
information. We overrule ERG’s cross-issue.

D. Conclusion of Parex Canada’s appeal

       We sustain Parex Canada’s first issue challenging the trial court’s denial of
Parex Canada’s special appearance and render judgment dismissing for want of
jurisdiction ERG’s claims against Parex Canada.

                   V. PAREX BERMUDA’S SPECIAL APPEARANCE

       Next, we turn to ERG’s appeal challenging the trial court’s order granting
Parex Bermuda’s special appearance. To recap, Parex Bermuda is a Bermudian



                                         40
Parex entity incorporated on April 9, 2012 for the purpose of consummating the
Parex SPA, which was executed and closed on April 12, 2012.

      In its first issue, ERG argues Parex Bermuda expressly or implicitly ratified
and adopted all of Parex Canada’s contacts relative to interfering with the ERG
SPA and, thus, is subject to specific jurisdiction for the same reasons as Parex
Canada. We have already determined that Parex Canada’s contacts do not subject
it to specific jurisdiction.   Likewise, assuming Parex Bermuda ratified Parex
Canada’s contacts, Parex Bermuda is not subject to specific jurisdiction in Texas.
We overrule ERG’s first issue.

      In its second issue, ERG contends Parex Bermuda’s own contacts coupled
with the ratified contacts of Parex Canada support a determination that Parex
Bermuda is subject to specific jurisdiction in Texas. Parex Bermuda director and
attorney, Jonathan Betts, attested that, relative to the Parex SPA, he “exchanged
less than 75 emails and 20 telephone calls with Nabors personnel.” Some or most
of the contacts occurred from the time of Parex Bermuda’s incorporation on April
9 to the execution of the Parex SPA on April 12. ERG asserts that Parex Bermuda
independently accessed Ramshorn’s virtual data room, housed on a Texas server.
Additionally, Parex Bermuda knew about the April 13 hearing on ERG’s request
for a temporary injunction and acted to close on a deal that would moot any
injunctive relief.

      Even viewing Parex Bermuda’s independent contacts in conjunction with
Parex Canada’s contacts, we conclude Parex Bermuda did not purposefully avail
itself of the privilege of doing business in Texas. Parex Bermuda executed the
Parex SPA in Bermuda, and the Parex SPA contains a New York forum-selection
clause.   Additionally, as discussed above in the specific jurisdiction section
regarding Parex Canada’s appeal, evidence that Parex Bermuda wanted to moot

                                        41
ERG’s request for a temporary injunction to prevent the transaction is not a
sufficiently significant contact to give rise to specific jurisdiction—ERG
unilaterally requested the injunctive relief from a Texas court.35 Parex Bermuda’s
contacts were fortuitous and attenuated and not for the purpose of establishing an
ongoing relationship with Texas or obtaining some benefit, advantage, or profit of
Texas. Moki Mac, 221 S.W.3d at 575.

       ERG next contends Texas courts have personal jurisdiction over Parex
Bermuda because Parex Bermuda executed the Parex SPA with notice of ERG’s
claim for specific performance of the ERG SPA. According to ERG, this means
that Parex Bermuda “stands in Nabors’s shoes” relative to the ERG SPA. In
support, ERG cites caselaw providing that a purchaser who buys real property
knowing that the seller has entered into a contract with another purchaser stands in
the shoes of the seller “when specific performance is sought and may be compelled
to convey title to the first purchaser.” Abraham Inv. Co. v. Payne Ranch, Inc., 968
S.W.2d 518, 527 (Tex. App.—Amarillo 1998, pet. denied). Because the ERG SPA
contains a Texas forum-selection clause, ERG claims Parex Bermuda should have
readily anticipated being haled into court in Texas when it purchased the Class A
shares, knowing of ERG’s claim for specific performance. We reject this theory
because it focuses on Parex Bermuda’s knowledge of Texas law on the equitable
remedy of specific performance, not on Parex Bermuda’s contacts with Texas. We
overrule ERG’s second issue.

       Finally, in its third issue, ERG contends that if we determine the trial court
may not exercise personal jurisdiction over Parex Canada, we should nonetheless
remand ERG’s case against Parex Canada for further proceedings because the trial
       35
          We recognize that, as of the April 12 hearing on ERG’s request for a temporary
injunction, ERG had not yet added Parex Bermuda as a defendant in this suit. However, this fact
does not alter our disposition.

                                              42
court erroneously denied ERG relevant jurisdictional discovery. We have already
rejected this argument, which ERG made as a cross-point in Parex Canada’s
appeal. Thus, we overrule ERG’s third issue. Having overruled all of ERG’s
issues, we affirm the trial court’s order granting Parex Bermuda’s special
appearance.

                    VI. RAMSHORN’S SPECIAL APPEARANCE

      Finally, we consider Ramshorn’s appeal.        In its first issue, Ramshorn
contends the trial court erred by denying Ramshorn’s special appearance. As noted
in the Background section, Ramshorn is a Bermudian corporation with Class A
shares relating to Ramshorn’s Colombian assets. Ramshorn contends it has no
offices, employees, or agents, and does not conduct operations, in Texas. It is
undisputed that Claudia Arango, who was general manager and a board member of
Ramshorn, resided in and conducted business from Colombia.          However, the
parties sharply contest whether Jordan “Digger” Smith, a resident of Texas, was an
agent of Ramshorn.      ERG contends Smith was Ramshorn’s president and
committed fraudulent misrepresentation while in Houston. ERG bears the burden
of proving agency for purposes of establishing personal jurisdiction over
Ramshorn. See IRA Res., Inc. v. Griego, 221 S.W.3d 592, 597 (Tex. 2007);
Capital Fin. & Commerce AG v. Sinopec Overseas Oil & Gas, Ltd., 260 S.W.3d
67, 83 (Tex. App.—Houston [1st Dist.] 2008, no pet.).

      There is no dispute that Smith was head of Nabors’s exploration business
unit and president of Ramshorn Investments, Inc. (“RII”). RII is part of the
exploration business unit and a separate entity from Ramshorn. Smith admits his
duties included overseeing and gathering information about Ramshorn’s
exploration operations. Smith testified that he had an office in Houston during the



                                        43
relevant timeframe and was involved in advising Nabors regarding negotiations
and bids for the Class A shares.

       Ramshorn denies that Smith was an officer, employee, or agent of
Ramshorn.      Nevertheless, Arango—Ramshorn’s general manager and board
member—testified that Smith was her boss and she believed at the time of the
negotiations that he was Ramshorn’s president. In a draft agenda for ERG’s visit
to Ramshorn’s Colombia offices, Arango referred to Smith as Ramshorn’s
president. Arango emailed this agenda to Smith, who forwarded it to Dunne
without correcting any mistaken reference to Smith as president.              During the
Colombia visit, ERG was provided an organizational chart for Ramshorn which
referred to Smith as Ramshorn’s president. Thus, during negotiations with ERG,
Smith was represented to be Ramshorn’s president.36              According to Arango,
Ramshorn’s human resources in Colombia had referred to Smith as Ramshorn’s
president in presentations to potential buyers since at least 2010, and Smith never
told her to cease referring to him as president. She also testified that, aside from
the lawyers representing Ramshorn in this lawsuit, no one has ever told her that
Smith is not Ramshorn’s president.

       Additionally, Arango testified that, in her role as general manager of
Ramshorn, she contacted Smith requesting financing for Ramshorn operations.
Arango routinely sent Smith authorizations for expenditure (“AFEs”) seeking
approval for multi-million dollar projects, including during the period when ERG
was negotiating with Ramshorn. Arango also agreed that Smith signed several


       36
          Ramshorn also argues Arango likely mistakenly referred to Smith as president of
“Ramshorn International Limited” because its name is very similar to “Ramshorn Investment,
Inc.,” the actual entity of which Smith is president. However, Arango’s own testimony
contradicts this explanation because she explained she believed Smith was president of both
Ramshorn and RII.

                                            44
approvals for AFEs as president of Ramshorn. According to Arango’s testimony,
Smith held the purse strings for Ramshorn’s operations.                  In fact, attorneys
representing Ramshorn in this litigation stated in a court filing that approving
AFEs is the “ultimate demonstration of control in oil and gas operations.”37

       Despite the foregoing evidence, Ramshorn argues several pieces of evidence
demonstrate Smith was not its president:

       Arango explained she thought Smith was Ramshorn’s president because she
       considered him as her boss who controlled Nabors’s financing of Ramshorn,
       not because she had actually seen corporate documents so designating him.
       She also stated in an affidavit that she has since learned Smith has never
       been president of Ramshorn.
       During his deposition, Smith vociferously denied ever being president or an
       agent of Ramshorn. There is evidence that Smith was sent AFEs merely
       because Nabors provided funding to Ramshorn, not because Smith was
       actually president of Ramshorn.
       The due-diligence confidentiality agreement was between ERG and RII, and
       Smith signed the agreement as president of RII.38
       When ERG requested salary information based on persons listed in the
       organizational chart (which referenced Smith as president), Arango’s
       responding document did not include Smith. The ERG SPA contained a
       schedule of “information for each employee of [Ramshorn],” which did not
       include Smith. Also, a register of Ramshorn’s directors and officers did not
       include Smith.
       In his affidavit, Dunne averred he was friends with Smith and had worked
       on several projects with him but did not state he believed Smith was
       Ramshorn’s president or agent. Instead, Dunne stated he understood Smith
       37
          Ramshorn correctly notes that ERG’s exhibits pertaining to AFEs were never admitted
into evidence. Nevertheless, all the evidence referenced in this paragraph came from Arango’s
deposition testimony, which is part of the record.
       38
           However, in the confidentiality agreement, ERG agreed not to disclose due-diligence
information regarding Nabors “and its affiliates,” a phrase defined as “a person, company or
entity controlling, controlled by, or under common control with a party.” Clearly, Ramshorn was
an affiliate of Nabors for purposes of the confidentiality agreement, a fact Smith recognized
during his deposition.

                                              45
       was “head of Nabors Industries, Limited’s (‘NIL’) oil and gas exploration
       and production (‘E&P’) businesses, and in that regard . . . understood
       [Smith] to direct a number of NIL’s E&P subsidiaries.” According to
       Ramshorn, because of Dunne’s longstanding friendship with Smith, Dunne
       must have been aware Smith was not president of Ramshorn.
       Although the foregoing evidence may conflict with a finding that Smith was
actually Ramshorn’s president, it was the trial court’s function to weigh, accept,
and disregard the evidence in arriving at its factual findings. See City of Keller,
168 S.W.3d at 819; Ellis, 971 S.W.2d at 407.                   The trial court could have
reasonably found that Ramshorn would not have allowed Smith to be referred to as
its president for several years, including signing his name as president on critical
AFEs, if it were not true. The sale of Ramshorn’s Class A shares involved tens of
millions of dollars, and it is reasonable to believe Ramshorn would not
unknowingly allow Smith to be represented as its head officer during such
negotiations. Similarly, the court could have found Smith himself would not have
signed multi-million dollar AFEs as Ramshorn’s president unless it were true.39
Accordingly, the evidence is legally and factually sufficient to support a finding
that Smith actually was Ramshorn’s president during Ramshorn’s negotiations
with ERG. See United Residential Props. v. Theis, 378 S.W.3d 552, 564 (Tex.
App.—Houston [14th Dist.] 2012, no pet.) (“Actual authority is created through
written or spoken words or conduct of the principal communicated to the agent”
denoting authority the principal “(1) intentionally confers upon an agent, (2)




       39
            Because we hold evidence is sufficient to support a finding that Smith actually was
Ramshorn’s president, we need not consider Ramshorn’s argument that Dunne never expressly
testified that he personally believed Smith was the president. For purposes of our jurisdictional
analysis, Ramshorn’s argument is relevant to an apparent-authority inquiry, not an actual-
authority inquiry. Whether ERG actually relied on these alleged misrepresentations or attributed
them to Smith concerns the merits of ERG’s fraud claim.

                                               46
intentionally allows the agent to believe he possesses, or (3) by want of due care
allows the agent to believe he possesses.” (citations omitted)).40

       ERG asserts that Ramshorn, through its agent Smith, made a
misrepresentation in Texas to ERG. In his affidavit, Dunne averred as follows:

       On or about January 16, 2012, Mr. Wood and I met with Scott
       Peterson and Digger Smith in a conference room on the 10th floor at
       their Houston offices located at 515 West Greens Road, Houston,
       Texas to discuss the potential acquisition of Ramshorn’s Colombian
       assets. At this meeting, several acquisition options were discussed,
       including the acquisition of Ramshorn’s Class A shares or the direct
       acquisition of Ramshorn’s Colombian assets. In addition, Mr.
       Peterson raised the possibility of having Ramshorn assign its
       Colombian assets to a company called Columbus Energy, Ltd.
       (“Columbus”), which Mr. Peterson informed me was a “clean shell”
       corporation that Nabors controlled. Mr. Peterson informed me that
       any transaction could close quickly because Ramshorn had “clean
       title” to its Colombian oil and gas interests.
       Ramshorn argues that, even if Smith were Ramshorn’s president, nothing
establishes that Smith was acting in his role as Ramshorn’s president during the
Houston meeting or that he had authority to negotiate the sale of Class A shares—
shares owned by Nabors, not Ramshorn.

       However, the trial court could have reasonably found that Smith was acting
in his role as Ramshorn’s president (in addition to his role as president of RII and
       40
            Ramshorn also argues ERG did not establish Smith was Ramshorn’s agent because
nothing proves Ramshorn had any control of Smith. In support of this contention, Ramshorn
cites the general legal proposition, “The critical element of an agency relationship is the right to
control, and the principal must have control of both the means and details of the process by
which the agent is to accomplish his task in order for an agency relationship to exist.” Coleman
v. Klockner & Co. AG, 180 S.W.3d 577, 588 (Tex. App.—Houston [14th Dist.] 2005, no pet.).
Although there is no express evidence that Ramshorn had the right to control Smith’s actions, the
trial court could have reasonably inferred such a finding due to the fact Ramshorn was governed
by a board of directors and frequently represented Smith as its president in important matters. In
other words, the board of directors had control because it logically could have voted to remove
Smith from his position as president.

                                                47
head of the Nabors entities’ exploration business unit) during the meeting because
the nature of Ramshorn’s oil and gas interests were discussed and Smith had
already been represented to be Ramshorn’s president during presentations for the
sale of the Class A shares. Furthermore, ERG does not claim Smith entered into a
contract on behalf of Ramshorn with ERG. Instead, ERG contends Smith is
responsible for certain misrepresentations regarding Ramshorn’s ownership, or
ability to acquire ownership, of an interest in exploration and production blocks.
As president of Ramshorn (in conjunction with being head of the Nabors entities’
exploration business unit), Smith reasonably would have knowledge of what oil
and gas interests Ramshorn owned and thus could make representations about such
assets, particularly to a potential buyer during the due-diligence phase,
notwithstanding the fact that Nabors, not Ramshorn, was responsible for sale of the
Class A shares. See Holloway v. Skinner, 898 S.W.2d 793, 795 (Tex. 1995) (“As a
general rule, the actions of a corporate agent on behalf of the corporation are
deemed the corporation’s acts.”); Huynh v. Nguyen, 180 S.W.3d 608, 620 (Tex.
App.—Houston [14th Dist.] 2005, no pet.) (“The Texas contacts of agents or
employees are attributable to their nonresident principals.”).

       Ramshorn contends that, even if the evidence supports a finding that Smith
was Ramshorn’s president and represented Ramshorn at the January 16 Houston
meeting, Ramshorn cannot be held responsible for alleged misrepresentations
made by Peterson, not Smith.41 However, a defendant’s liability for a fraudulent



       41
            Contrary to Ramshorn’s objection, Peterson’s alleged misrepresentations during the
Houston hearing were not hearsay because they are not offered to prove the truth of the matter
asserted but as operative facts of ERG’s misrepresentation claim. See Busse v. Pac. Cattle
Feeding Fund No. 1, Ltd., 896 S.W.2d 807, 816 (Tex. App.—Texarkana 1995, writ denied).
Additionally, because this evidence involves a direct contact with Texas related to ERG’s fraud
claim, it is relevant in a specific-jurisdiction analysis.

                                              48
misrepresentation does not always require that the defendant affirmatively make
the misrepresentation.

      Silence is equivalent to a false representation when circumstances impose a
duty to speak and one deliberately remains silent. Spoljaric v. Percival Tours, Inc.,
708 S.W.2d 432, 435 (Tex. 1986); see also Corpus Christi Area Teachers Credit
Union v. Hernandez, 814 S.W.2d 195, 198 (Tex. App.—San Antonio 1991, no
writ). For a party to be liable for fraud, it need not have made representations
directly to the plaintiff. In re Arthur Andersen LLP, 121 S.W.3d 471, 481 (Tex.
App.—Houston [14th Dist.] 2003, orig. proceeding). Each party to a fraudulent
scheme is responsible for the acts of the other participants done in furtherance of
the scheme and liable for fraud. Id. A party may be liable for the fraudulent
misrepresentations of a third party by mere silent acquiescence when he benefitted
from the fraud. Id. In fact, ERG argued during the evidentiary hearing, “[W]hat
we have said is that [Smith] did not utter the mis-reps. He conveyed them via e-
mail, presentations that were prepared by his subordinates, Ms. Arango. [Smith]
was present when Mr. Peterson made these mis-reps in a meeting with Ramshorn.
So, at a minimum he assented to them by his presence and his failure to speak up.”
(emphasis added).

      Accordingly, the evidence supports a finding that Ramshorn, through its
president Smith, made contacts during a meeting in Texas from which ERG’s fraud
claim arose. Ramshorn argues that it did not purposefully avail itself of Texas
jurisdiction because Nabors controlled the sale of the Class A shares and required
Ramshorn to be involved in the negotiations for the Class A shares, i.e., Ramshorn
had no say whether or not to provide due-diligence information or make
presentations to potential buyers. However, the evidence supports a finding that
Smith was the person who originally solicited ERG and set up Dunne’s trip to

                                         49
Colombia, and no evidence establishes that Smith was not a willing participant in
the Houston meeting on January 16. Under these facts, the trial court could have
reasonably found Ramshorn purposely sought benefits of Texas’s jurisdiction from
which Ramshorn’s alleged liability arises because Smith, as Ramshorn’s president,
willingly attended the Houston meeting during which alleged misrepresentations
occurred for purpose of furthering the sale of the Class A shares. See Moncrief,
414 S.W.3d at 153–54 (“Because the Gazprom Defendants attended two Texas
meetings, at which they accepted Moncrief’s alleged trade secrets regarding a
proposed joint venture in Texas, their contacts were not unilaterally from
Moncrief, nor were they random and fortuitous.”); see also Horizon Shipbuilding,
Inc. v. BLyn II Holding, LLC, 324 S.W.3d 840, 849–550 (Tex. App.—Houston
[14th Dist.] 2010, no pet.) (holding defendant purposefully availed itself of Texas
jurisdiction by allegedly making misrepresentations during meetings in Texas).
From such findings, the trial court could also have inferred that it was foreseeable
any disputes deriving from that meeting might be heard by a Texas court. See
Rudzewicz, 471 U.S. at 474 (explaining foreseeability critical to due process
analysis is that defendant’s conduct and connection with forum state are such he
should reasonably anticipate being haled into court there). We hold the evidence is
legally and factually sufficient to support a finding that Ramshorn established
minimum contacts with Texas.

      Finally, Ramshorn argues Texas’s exercise of jurisdiction over Ramshorn is
unconstitutional because such exercise does not comport with traditional notions of
fair play and substantial justice. See Marchand, 83 S.W.3d at 795. We determine
whether the exercise of jurisdiction complies with traditional notions of fair play
and substantial justice by considering the following factors, when appropriate: (1)
the burden on the defendant; (2) the interests of the forum in adjudicating the


                                        50
dispute; (3) the plaintiff's interest in obtaining convenient and effective relief; (4)
the international judicial system’s interest in obtaining the most efficient resolution
of controversies; and (5) the shared interest of the several nations in furthering
fundamental substantive social policies.        Moncrief, 414 S.W.3d at 155.        If a
nonresident has minimum contacts with the forum, rarely will the exercise of
jurisdiction over the nonresident not comport with traditional notions of fair play
and substantial justice. Id. In a special appearance, a defendant bears the burden
of presenting a compelling case that the presence of some consideration would
render jurisdiction unreasonable. Horizon Shipbuilding, 324 S.W.3d at 851.

      Ramshorn argues Texas’s exercise of jurisdiction would offend traditional
notions of fair play and substantial justice because (1) Ramshorn’s personnel will
expend excessive time and expense traveling from Colombia to Texas to defend
the litigation42; (2) there is no evidence ERG cannot obtain convenient and
effective relief by suing in Colombia or Bermuda; (3) there is no evidence Texas
has more of an interest in providing a forum for this dispute than does Colombia or
Bermuda; (4) any agreement Ramshorn had with Columbus regarding the Jag-A
Block will need to be interpreted in light of unique Colombian law and business
practices, and the Colombian government, due to its ownership of all minerals, has
an interest in the resolution of this case; and (5) having already attempted to
receive injunctive relief in Bermuda, ERG has established that non-Texas forums
are more appropriate.

      We disagree Ramshorn has met its burden of presenting compelling reasons
that render the trial court exercise of personal jurisdiction over Ramshorn
unreasonable. Although it may be expensive and time-consuming for Ramshorn

      42
         Ramshorn presented evidence that a round-trip ticket from Colombia to Houston is
approximately $4,700, and the flight time is roughly five hours.

                                           51
personnel to travel to Texas, it also would be burdensome and inconvenient to
ERG if it were required to litigate in Colombia, and it is inarguably more
convenient for ERG to litigate this case in its home state. Further, by seeking
injunctive relief in Bermuda in conjunction with seeking injunctive relief in Texas,
ERG did not concede other forums are more appropriate.

      Moreover, even if Colombian law and business practices are relevant in this
litigation and the Colombian government has some interest in the outcome,
Ramshorn personnel came to Texas and allegedly made misrepresentations to a
Texas company: “Texas has an obvious interest in providing a forum for resolving
disputes involving its citizens, particularly disputes in which the defendant
allegedly committed a tort in whole or in part in Texas.” Id. (emphasis added); see
also Moni Pulo Ltd., 130 S.W.3d at 180 (holding exercising jurisdiction would
offend traditional notions of fair play and substantial justice because, among other
reasons, Nigerian government owned all minerals and was interested in outcome of
dispute between a Nigerian defendant and a Nigerian plaintiff involving acts that
occurred outside Texas). We are confident Texas courts will be able to apply and
construe Colombian law as is necessary. Moreover, the crux of ERG’s claims
against Ramshorn is whether a foreign company committed fraud, not the
Colombian government’s interest in certain minerals. Thus, Texas and the United
States foreign relations with Colombia is not a significant issue. See Daimler-Benz
Aktiengesellschaft v. Olson, 21 S.W.3d 707, 726 (Tex. App.—Austin 2000, pet.
dism’d w.o.j.) (“The federal government’s foreign policy interests are not hindered
when individual states ensure that large international companies operate in an
equitable business environment in which wrongs are redressed by those
responsible.”).



                                        52
       Accordingly, we hold the trial court did not err by concluding Texas has
specific jurisdiction over Ramshorn relative to ERG’s misrepresentation claim and
overruling Ramshorn’s special appearance. We overrule Ramshorn’s first issue
and affirm the trial court’s order.

                                     VII. CONCLUSION

       In sum, we (1) reverse the trial court’s order denying Parex Canada’s special
appearance and render judgment dismissing for want of jurisdiction ERG’s claims
against Parex Canada, (2) affirm the trial court’s order granting Parex Bermuda’s
special appearance and dismissing for want of jurisdiction ERG’s claims against
Parex Bermuda, and (3) affirm the trial court’s order denying Ramshorn’s special
appearance and remand for further proceedings consistent with this opinion.




                                             /s/    John Donovan
                                                    Justice


Panel consists of Justices Brown, Christopher, and Donovan. (Brown, J., not
participating.).43




       43
          Justice Jeffery V. Brown was assigned to the panel for this case and participated during
oral argument. However, he was subsequently appointed to the Supreme Court of Texas and did
not participate in deciding this case. See Tex. R. App. P. 41.1(b) (“After argument, if for any
reason a member of the panel cannot participate in deciding a case, the case may be decided by
the two remaining justices.”).

                                               53